IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JENNIFER LYNN GARLAND,                      : No. 201 MAL 2018
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
DEPARTMENT OF TRANSPORTATION,               :
BUREAU OF DRIVER LICENSING,                 :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of August, 2018, the Petition for Allowance of Appeal is

DENIED. The Petition for Supersedeas is DENIED.